UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. Two World Financial Center, Building B New York, NY 10281 Nomura Asset Management U.S.A. Inc. Two World Financial Center, Building B New York, NY 10281 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:February 28, 2013 Date of reporting period:February 28, 2013 1 ITEM 1.REPORT TO SHAREHOLDERS JAPAN SMALLER CAPITALIZATION FUND, INC. April 23, 2013 To Our Shareholders: We present the Annual Report of Japan Smaller Capitalization Fund, Inc. (the “Fund”) for the fiscal year ended February 28, 2013. The Net Asset Value per share (“NAV”) of the Fund increased by 0.8% and the closing market price of the Fund (on the New York Stock Exchange) increased by 3.4% for the year after giving effect for the reinvest­ment of income dividends and long-term capital gain distributions. The closing market price of the Fund on February 28, 2013 was $8.00, representing a discount of 9.4% to the NAV of $8.83. The net assets of the Fund totaled $250,273,261 on February 28, 2013. The Russell/Nomura Small CapTM Index, the Fund’s benchmark (“Benchmark”), increased by 6.8% in United States (“U.S.”) dollar terms. During the year ended February 28, 2013, the Fund underperformed the Benchmark by 6.0%. The Tokyo Price Index (the “TOPIX”), consisting of all companies listed on the First Section of the Tokyo Stock Exchange (the “TSE”), increased by 2.5% and the Nikkei Average In­dex (“Nikkei”), a price-weighted index of the 225 leading stocks on the TSE, increased by 4.4% in U.S. dollar terms for the year ended February 28, 2013. The Japanese yen (“Yen”) depreciated by 13.9% against the U.S. dollar during the year. For the quarter ended February 28, 2013, the Benchmark increased by 11.4%, the TOPIX in­creased by 11.6%, and the Nikkei increased by 9.3% in U.S. dollar terms. The NAV of the Fund increased by 11.2% and underperformed the Bench­mark by 0.2%. The Fund’s share price increased by 14.5% during the quarter. The Yen depreciated by 11.9% against the U.S. dollar during the quarter. The Portfolio Equity holdings represented 99.4% of the Fund’s net assets at February 28, 2013. The Fund was diversified into 84 stocks, of which 74 were TSE First Section stocks, one was a TSE Second Section stock, three were JASDAQ stocks and six were other smaller capitalization stocks, comprising 83.6%, 2.2%, 6.9% and 6.7%, respectively, of net assets on February 28, 2013. Performance In terms of the sector allocation strategy, over­weight positions in the Information and Software sector, Transportation sector, and Miscellaneous Manufacturing sector produced the largest positive contributions, although sector returns were eroded by the underweight positions in the Machinery and Machine Tools sector and Electronics sector. Alto­gether, the sector allocation strategy results were positive. Stock attribution analysis shows that some hold­ings, such as Asahi Intecc Co., Ltd. in the Miscellaneous Manufacturing sector and Otsuka Corporation in the Information and Software sector contributed to the relative performance. Meanwhile, some stocks in the Services sector, such as Daiseki Co., Ltd., Rakuten, Inc., and Message Co., Ltd. had a negative impact on the portfolio. Rakuten, Inc., the Fund’s largest stock holding, had downward pres­sure on its valuation during the second half of the fiscal year amid concerns about increased competi­tion in the Japanese e-commerce market. The position in Message Co., Ltd. detracted from the performance due to a stock price correction caused by a downward revision to its earnings forecast an­nounced in November. Market Review The Benchmark increased by 21.5% in local cur­rency terms for the fiscal year ended February 28, 2013. The Benchmark outperformed the broad Japanese equity market, measured by the TOPIX, which increased by 16.7% during the period. During the second and third quarters of 2012, the Japanese stock market experienced a severe correction given economic weakness evident not only in Europe, but also in the U.S. and China. Amid such an environ­ment, the earnings of small and medium sized companies were relatively robust compared to large sized companies given their stable domestic de­mand and limited foreign exposure. In the second quarter of 2012, the Japanese eq­uity market fell due to instability in the European financial system, economic distress in Europe, the U.S. and China, and the Yen’s appreciation. The Benchmark dropped steeply through April and May of 2012. European debt worries resurfaced in April 2012 when weak demand for a Spanish government bond auction pushed yields to unsustainable levels, triggering further risk aversion. The possibility of a Greek default and exit from the single currency, as well as a substantial credit rating downgrade of sev­eral Spanish financial institutions compounded investors’ anxieties about the financial system’s in­stability in Europe. In addition to the economic distress in Europe, both the U.S. and China reported weakness in their economic indicators. However, restaged elections in Greece allayed fears of an im­mediate crisis and favorable policy responses from the authorities, including the European Central Bank and the Federal Reserve, helped to ease the risk aversion in June 2012. In the third quarter 2012, the Japanese equity mar­ket fluctuated within a relatively narrow range given indications of global economic distress and mone­tary policy announcements from the central banks of Europe, the U.S., and Japan. Equity prices dropped sharply in July 2012 in reaction to the negative earn­ings impact of the strengthening Yen, which followed renewed fears about the fiscal stability of Spain and Italy as well as some unexpectedly weak economic indicators from the U.S. Through August and Sep­tember 2012, the Japanese equity market posted several short-lived recoveries as the Yen retreated from its recent highs and as the central banks of Eu­rope, the U.S., and Japan announced additional or extended monetary easing policies. However, amid decelerating global economic growth, the market trended lower. There remains an overhanging risk of further economic deterioration in China in the short run. However, the expansion of public investment by the Chinese government could lift economic growth towards next year. During the period from October 2012 to February 2013, equity market performance was maintained by currency depreciation and expectations for fiscal policy support after the December general election in Japan. While many markets appeared apprehen­sive about the fiscal cliff threat facing the U.S. economy, expectations of a shift in Japan’s mone­tary and fiscal policies triggered a rapid fall in the Yen that helped to lift the Tokyo stock market and fuel a strong rally in the latter half of the fiscal year end quarter. Progress in the European Union’s bailout plans for Greece also improved global in­vestor sentiment, which hastened the euro’s rise against the Yen. Prime Minister Noda announced the surprise dissolution of the Diet’s lower house and called a general election in December 2012. Given the poor approval ratings for the Noda cabinet and the Democratic Party of Japan (“DPJ”), the election resulted in a landslide victory for the Liberal Democ­ratic Party (“LDP”), which had pledged to introduce reflationary economic policies to boost growth and tackle chronic deflation. The LDP leader, Shinzo Abe, became the new Prime Minister at the end of December 2012, heightening expectations of an ag­gressively pro-growth economic policy. Prime Minister Abe urged the Bank of Japan (“BOJ”) to raise its inflation target from 1% to 2%. He sug­gested amending of the law governing the BOJ to require the central bank to implement aggressive monetary policies in order to establish a positive consumer pricing index trend creating conditions for a weaker Yen. The new government suggested that it would be prepared to postpone implementation of the consumption tax hike and revealed plans to ex­pand fiscal spending. The strong market trend continued after the year end. The market rose in January 2013 as a global rally prompted investors to be less risk averse and as the Yen depreciated on speculation that the BOJ would adopt monetary easing measures. In February 2013, despite worsened external conditions, stocks with strong fundamentals surged, fueled by expecta­tions that the Yen weakness would improve corporate earnings. Outlook and Future Strategy Japan’s equity market continues to reflect the ex­pected positive effects of Prime Minister Abe’s growth oriented economic policies comprised of an accommodative monetary policy, expansionary fis­cal policy, and a new growth oriented reform program. With the introduction of the supplementary budget, a dovish nominee to take over as BOJ gov­ernor, and the likelihood of participation in the Trans-Pacific Strategic Partnership, this policy agenda is gradually taking shape. The Abe govern­ment’s policy mix has begun to stimulate improvements in consumer and corporate confi­dence as well as investor sentiment, although each of these could relapse. Meanwhile, production activ­ity seems to have bottomed out in the last quarter and the recovery remains weak. Investors seem to doubt whether the policy implementation is having any real impact on the economy. While the actual re­covery in the economy remains tepid, the equity market could face a lack of positive incentives for the time being. In valuation terms, the TOPIX index appears to be trading in its fair value range, with a current price to earnings (“P/E”) ratio of 15. This sug­gests a forward P/E ratio of around 13 when considering the improvements to earnings estimates due to recent currency depreciation. Meanwhile, the price to book (“P/B”) ratio remains at 1.1, which of­fers some downside risk protection. Until there are further improvements in global economic conditions or the likely impact of policy implementation, the Fund does not see any immediate catalysts to drive further gains in the Japanese equity market and ex­pects equity market trading to remain range bound for a while. The small cap equity market in Japan has per­formed comparatively well. Valuations have reached levels similar to the Japanese market average in terms of the P/E ratio, while the market P/B ratio gap between the small-cap market and overall Japanese equity market has been shrinking. However with a P/B ratio of 0.93, the aggregate small cap equity market is still trading below its book value. In terms of portfolio strategy, the Fund will main­tain overweight positions in the Miscellaneous Manufacturing, Services, and Information and Soft­ware sectors. Stock prices in these sectors are beginning to surge but still lag behind other eco­nomically sensitive stocks, such as stocks in the Banks and Finance sector. The Fund believes these stocks could take the lead as the rally progresses. The Fund believes the new government’s policies will be an important factor driving the Japanese eq­uity market for a while, since they will tend to benefit certain specific sectors. Accordingly, the Fund con­siders policy trends such as consumption tax hikes and promotion of public spending. The Fund has purchased shares of a generic drug maker based on the government’s policy of promoting this industry. The Fund has also increased the exposure to house builders. The Fund anticipates a market improve­ment focusing on fundamentals with the possibility of interim price corrections. The Fund therefore re­mains committed to the bottom up fundamental approach. The Fund is investigating stocks that are less sensitive to overall market trends but have their own strengths and growth potential in the event of a future market correction. We appreciate your continuing support of your Fund. Sincerely, Masashi Terachi President DISCLOSURES Sources: Nomura Asset Management U.S.A. Inc. and Bloomberg L.P. Past performance is not indicative of future results. The NAV price is adjusted for reinvestment of income dividends and capital gain distributions. The New York Stock Exchange’s closing market price is adjusted for reinvestment of income dividends and capital gain distributions. The Fund’s performance does not reflect sales commissions. This material contains the current opinions of the Fund’s manager, which are subject to change without notice. It should not be considered investment advice. Statements concerning financial market trends are based on current market con­ditions, which will fluctuate. There is no guarantee that these investment strategies will work under all market conditions, and each investor should evaluate their ability to invest for the long term. Comparisons between changes in the Fund’s net asset value or market price per share and changes in the Fund’s benchmark should be considered in light of the Fund’s investment policy and objective, the characteristics and quality of the Fund’s investments, the size of the Fund, and variations in the Japanese Yen/U.S. Dollar exchange rate. This re­port is for informational purposes only. Investment products offered are not FDIC insured, may lose value, and are not bank guaranteed. Indices are unmanaged. You cannot invest directly into an index.The Russell/Nomura Small CapTM Index represents ap­proximately 15% of the total market capitalization of the Russell/Nomura Total MarketTM Index. It measures the performance of the smallest Japanese equity securities in the Russell/Nomura Total MarketTM Index. Currently, there are 1,148 securities in the Russell/Nomura Small CapTM Index. SHAREHOLDERS ACCOUNT INFORMATION Shareholders whose accounts are held in their own name may contact the Fund’s registrar, Computershare Trust Company, N.A., at (800) 426-5523 for information concerning their accounts. PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relating to portfolio se­curities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the website of the Securities and Exchange Commission (“SEC”) at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the SEC’s website at http://www.sec.gov. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files a schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC­0330. FUND CERTIFICATION In November 2012, the Fund filed its Chief Executive Officer Certification with the New York Stock Ex­change pursuant to Section 303A.12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the SEC’s website at http://www.sec.gov. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights its history, investment philosophy and process and products, which include the Fund. The Internet web address is www.nomura.com. We invite you to view the Internet website. JAPAN SMALLER CAPITALIZATION FUND, INC.FUND HIGHLIGHTS—FEBRUARY 28, 2013 (Unaudited) KEY STATISTICS Net Assets $ Net Asset Value per Share $ Closing NYSE Market Price $ Percentage Change in Net Asset Value per Share*+ % Percentage Change in NYSE Market Price*+ % MARKET INDICES Percentage change in market indices:* YEN U.S.$ Russell/Nomura Small CapTM Index % % TOPIX % % Nikkei Average % % *From March 1, 2012 through February 28, 2013. +Reflects the percentage change in share price adjusted for reinvestment of income dividends and long term capital gain distributions. ASSET ALLOCATION Japanese Equities TSE First Section Stocks % TSE Second Section Stocks JASDAQ Stocks Other Smaller Capitalization Stocks Foreign Currency Total Investments Other Assets Less Liabilities, Net Net Assets % INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Electronics Banks and Finance Services Transportation Miscellaneous Manufacturing Wholesale Chemicals and Pharmaceuticals Construction and Engineering Information and Software Real Estate and Warehouse Machinery and Machine Tools Restaurants Automotive Equipment and Parts Food Manufacturing Retail Utilities Iron and Steel TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Market % of Security Value Net Assets Rakuten, Inc. $ Otsuka Corporation Fuyo General Lease Co., Ltd. Asahi Intecc Co., Ltd. Daiseki Co., Ltd. Hogy Medical Co., Ltd. Hanwa Co., Ltd. Paltac Corporation Arcs Company, Limited Kintetsu World Express Inc. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Japan Smaller Capitalization Fund, Inc. We have audited the accompanying statement of assets and liabilities of Japan Smaller Capitalization Fund, Inc. (the “Fund”), including the schedule of investments, as of February 28, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of February 28, 2013 by correspondence with the custodian and brokers. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund at February 28, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Ernst & Young LLP New York, New York April 23, 2013 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS* FEBRUARY 28, 2013 Shares Cost Market Value % of Net Assets JAPANESE EQUITY SECURITIES Automotive Equipment and Parts Musashi Seimitsu Industry Co., Ltd. $ $ Ball joints, camshafts, and gears Kinugawa Rubber Industrial Co., Ltd. Manufacturers automative rubber and synthetic resin Press Kogyo Co Ltd. Chassis frames, axles, and suspensions Tachi-S Co.,Ltd. Child transformation seats, seat components, and rotating units Taiho Kogyo Co., Ltd. Metal forgings Tokai Rika Co., Ltd. Electronic parts Total Automotive Equipment and Parts Banks and Finance Century Tokyo Leasing Corporation Equipment and machinery leasing Fuyo General Lease Co., Ltd. Machinery leasing The Keiyo Bank, Ltd. General banking services The Mie Bank,Ltd. General banking services Total Banks and Finance Chemicals and Pharmaceuticals Adeka Corporation Resin products Central Glass Co., Ltd. Glass and Chemicals Daiso Co.,Ltd. Caustic soda Koatsu Gas Kogyo Co., Ltd. High-pressured gases and chemicals Nichi-Iko Pharmaceutical Co., Ltd. Medical drugs Rohto Pharmaceutical Co., Ltd. Pharmaceuticals manufacturer Sakai Chemical Industry Co., Ltd. Titanium oxide, polyvinyl chloride stabilizers, and pharmaceuticals See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) FEBRUARY 28, 2013 Shares Cost Market Value % of Net Assets Sekisui Plastics Co., Ltd. $ $ Plastic products Shikoku Chemicals Corporation Fine, organic, and inorganic chemicals Total Chemicals and Pharmaceuticals Construction and Engineering Hajime Construction Co., Ltd Detached houses Takasago Thermal Engineering Co., Ltd. Air-conditioning facilities Total Construction and Engineering Electronics Alpine Electronics,Inc. Car audio and navigation systems Fuji Machine Mfg. Co., Ltd. Automated assembly machines Fujitsu General Limited Air conditioners FunaiElectric Co.,Ltd. Audio-visual equipment Hitachi Kokusai Electric Inc. Wireless communication equipment Japan Digital Laboratory Co., Ltd. Computers for accounting and financial use MegaChips Corporation Large-Scale-Integration circuits Mimasu Semiconductor Industry Co., Ltd Silicon and gallium Nippon Chemi-Con Corporation† Electronic components and circuit products Panasonic Industrial Devices SUNX Co., Ltd. Sensing and control equipment Sato Corporation Automation recognition systems Shinko Electric Industries Co., Ltd Semiconductor packages Siix Corporation Video, audio, and office equipment Tomen Devices Corporation Semiconductors Total Electronics See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) FEBRUARY 28, 2013 Shares Cost Market Value % of Net Assets Food Manufacturing Warabeya Nichiyo Co., Ltd. $ $ Prepared boxed lunches Total Food Manufacturing Information and Software DTS Corporation Information technology services Kadokawa Group Holdings, Inc. Publishing, movie/visual, and internet-related businesses Otsuka Corporation Computer information system developer SKY Perfect JSAT Holdings Inc. Broadcasting and data transmission Square Enix Holdings Co., Ltd. Entertainment software Toei Company Ltd. Movies, television programs, and video software Total Information and Software Iron and Steel Daido Steel Co., Ltd. Manufactures and sells steel Hanwa Co.,Ltd. Steel imports/exports Neturen Co.,Ltd. Induction hardening equipment Yamato Kogyo Co., Ltd. Structural steel products and railway track accessories Total Iron and Steel Machinery and Machine Tools Asahi Diamond Industrial Co., Ltd. Instruments and machines for diamond objects Disco Corporation Precision cutting, grinding, and polishing machines Hosokawa Micron Corporation Powder and particle processing machinery and devices Star Micronics Co., Ltd. Small-sized precision components and equipments THK Co.,Ltd. Linear motion systems See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) FEBRUARY 28, 2013 Shares Cost Market Value % of Net Assets Trusco Nakayama Corporation $ $ Industrial machinery Total Machinery and Machine Tools Miscellaneous Manufacturing Asahi Intecc Co., Ltd. Medical tools Hogy Medical Co., Ltd. Medical supply products Kitz Corporation Valves and flow control devices LEC,Inc. Household products Mitsui Mining & Smelting Co., Ltd. Non-ferrous metals Nihon Kohden Corporation Medical equipment Nichiha Corporation Armoring materials Nippon Pillar Packing Co., Ltd. Industrial-type mechanical seals Toyo Tanso Co., Ltd. Carbon and graphite Total Miscellaneous Manufacturing Real Estate and Warehouse Daibiru Corporation Leases office buildings, apartments and hotels Nihon Eslead Corporation Condominiums Total Real Estate and Warehouse Restaurants Kura Corporation Sushi Saint Marc Holdings Co., Ltd. Restaurants and cafes Total Restaurants See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) FEBRUARY 28, 2013 Shares Cost Market Value % of Net Assets Retail Arcs Company, Limited $ $ Supermarkets and discount stores AsahiCo.,Ltd. Bicycles, parts and accessories Felissimo Corporation Catalog shopping Heiwado Co.,Ltd. Supermarkets Ministop Co.,Ltd. Convenience stores PalCo., Ltd. Apparel Xebio Co., Ltd. Sporting goods Total Retail Services Daiseki Co., Ltd. Waste disposal Message Co., Ltd. Nursing facilities NEC Networks & System Integration Corporation Communication systems Nihon M&A Center Inc. Provides merger and acquisition brokerage services Rakuten, Inc. Manages consumer websites Resorttrust, Inc. Timeshare resort hotels Total Services Transportation Kintetsu World Express Inc. Distribution services Senko Co.,Ltd. Trucking and warehousing Total Transportation Utilities The Okinawa Electric Power Company, Incorporated Thermal power Total Utilities See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) FEBRUARY 28, 2013 Shares Cost Market Value % of Net Assets Wholesale Inabata & Co., Ltd. $ $ Sells chemicals and other products Paltac Corporation Daily necessities Sinanen Co., Ltd. Wholesale of energy Total Wholesale TOTAL JAPANESE EQUITY SECURITIES $ $ INVESTMENT IN FOREIGN CURRENCY Japanese Yen Non-interest bearing account TOTAL INVESTMENT IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ *The description following each investment is unaudited and not covered by the Report of Independent Registered Public Accounting Firm. †Non-income producing security. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of February 28, 2013. Japanese Yen
